OAT PETITION TO RE-HEAR.
The argument accompanying the petition to re-hear discloses considerable authority against the conclusion here stated, based upon the theory of limitation of the non-waiver clause to the life of the policy antedating the loss. They say this clause is inapplicable after the loss occurs, since the policy has run its course and is no longer operative in the sense of protecting property, and it only remains to agree upon the amount of the loss and pay it. This is a plausible theory, but we find no warrant in the terms of the policy for its adoption. The non-waiver clause is broad, withholding from agents power to waive “any provisions or condition” of the policy’ otherwise than in a prescribed manner. We see no room in this clause for any exception. *781We have re-examinecl the evidence as to the authority of the adjuster and find nothing to sustain the claim of general authority in him. Though he says he was sent to the scene of the fire to adjust the loss and that no other person had had anything to do with the matter or authority to have anything to do with it, these facts do not make, out a general agency in hifn. The language means only that the adjustment, had not been delegated to any other person. Adjustment does not include liability and paymtent. These questions need not be committed to agents in the field. Authority in an adjuster to deal with them must rest upon more than mere surmise, suspicion or slight inference.
• Reversed and Rendered.